UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Le em te tet fee em a ee ee me tt Sn td Pah tt A nb th x

UNITED STATES OF AMERICA
ORDER

-against-

S117 Cr. 506-01 (NSR)

DOUGLAS OWENS ,

Defendant.
weneee -- X
ROMAN, D.J.:
The C.J.A. attorney assigned to this case Kafahni Nkrumah is hereby ordered substituted
Attorney's Name

and the representation of the defendant in the above captioned matter is assigned to C.J.A. attorney

Sanford Talkin
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New York
December 18, 2019

 

 
